UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-1338


SHARRON D. HUNTER-RAINEY,

                     Plaintiff - Appellant,

              v.

NORTH CAROLINA STATE UNIVERSITY,

                     Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, District Judge. (5:17-cv-00046-D)


Submitted: November 29, 2018                                  Decided: December 6, 2018


Before GREGORY, Chief Judge, MOTZ, Circuit Judge, and SHEDD, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


David H. Harris, Jr., LINCK HARRIS LAW GROUP, PLLC, Durham, North Carolina,
for Appellant. Joshua H. Stein, Attorney General, Laura H. McHenry, Assistant Attorney
General, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Sharron D. Hunter-Rainey appeals the district court’s order granting summary

judgment to the Defendant in her civil action. We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court. See

Hunter-Rainey v. N.C. State Univ., No. 5:17-cv-00046-D (E.D.N.C. Feb. 28, 2018). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                             AFFIRMED




                                            2